Citation Nr: 9933925	
Decision Date: 12/03/99    Archive Date: 12/10/99

DOCKET NO.  96-26 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased evaluation for right ankle 
arthritis, currently rated at 10 percent.

2.  Entitlement to an increased (compensable) evaluation for 
a right hand scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1967 to April 
1972.  His appeal comes before the Board of Veterans' Appeals 
(Board) from a June 1995 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.


FINDINGS OF FACT

1.  The record contains all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's right ankle arthritis does not cause marked 
limitation of motion, and X-ray evidence does not show 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations.

3.  The veteran's right hand scar does not cause limitation 
of function.


CONCLUSIONS OF LAW

1.  The rating criteria for an evaluation in excess of 10 
percent for right ankle arthritis have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 3.321, 
4.1-4.14, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5271 
(1999).

2.  The rating criteria for an increased (compensable) 
evaluation for a right hand scar have not been met. 
38 U.S.C.A. §§ 1155, 5107(a); 38 C.F.R. §§ 3.321, 4.1-4.14, 
4.118, Diagnostic Code 7804, 7805.



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he should be afforded reasonable 
doubt regarding his evaluations for right ankle arthritis and 
a right hand scar, and that he should be awarded the higher 
of the possible evaluations under 38 C.F.R. § 4.7 (1999).  
See also 38 C.F.R. § 4.3.  The veteran's representative has 
also contended that an April 1998 VA medical examination was 
inadequate because the examiner did not review the claims 
file prior to seeing the veteran.  As a preliminary matter, 
the Board finds that the veteran's claims are plausible and 
capable of substantiation and are therefore well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  See 
Caffrey v. Brown, 6 Vet.App. 337, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  When a veteran 
submits a well-grounded claim, the VA must assist him in 
developing facts pertinent to that claim.  Because the VA has 
afforded the veteran examinations of his right ankle 
arthritis and a right hand scar in June 1973, September 1982, 
February 1995, and April 1998, the Board finds that the VA 
has fulfilled its duty to assist pursuant to 38 U.S.C.A. 
§ 5107(a).  Moreover, the Board is satisfied that all 
available relevant evidence regarding his claims is 
associated with the claims file.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board concludes that this case presents no evidentiary 
considerations, except as noted below, which warrant an 
exposition of the remote clinical history and findings 
pertaining to the disability at issue.

Disability evaluations are determined by applying the 
criteria set forth in the Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disabilities adversely affect his ability 
to function under the ordinary conditions of daily life, and 
the assigned evaluations are based, as far as practicable, on 
the average impairment of earning capacity in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  
Regulations require that, where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

1.  Right ankle arthritis

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40; see also DeLuca v. 
Brown, 8 Vet.App. 202 (1995) (holding that when a veteran is 
rated under a code that contemplates limitation of range of 
motion, 38 C.F.R. §§ 4.40 and 4.45 must be considered, and 
any additional range of motion loss due to pain, weakened 
movement, excess fatigability, or incoordination must be 
noted).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and, (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45.

The veteran was examined by the VA for compensation purposes 
in June 1973.  He complained that his ankle was too weak to 
stand on for a long time.  Examination of the ankle showed 
normal contour and alignment with no swelling or tenderness.  
The range of motion was normal.  There was no crepitus or 
abnormal mobility.  X-rays showed no fracture, dislocation or 
bone destruction.  There was a small round bony density below 
the lateral malleolus which "could be an extra ossification 
center."  The pertinent diagnosis was history of sprains of 
the right ankle.

During a VA examination in September 1982, the veteran 
complained that his ankle was swollen and that it had caused 
him pain ever since service.  He complained of difficulty 
standing on his feet for any length of time because of pain 
in the ankle.  On examination of the ankle, there were no 
discernible scars or deformity.  Dorsiflexion was from 0 to 
15 degrees and plantar flexion was from 0 to 50 degrees 
bilaterally.  X-rays showed minimal osteophyte formation at 
the posterior aspect of the talus.  Diagnoses included 
minimal degenerative arthritis of the right ankle.

However, an X-ray of the veteran's right ankle taken in 
February 1995 was noted to be unremarkable.  In light of 
these inconsistent findings between September 1982 and 
February 1995, the Board in November 1997 remanded the 
veteran's appeal for another VA examination and to clarify 
the nature of the veteran's condition.

A VA examiner in April 1998 stated that the subsequent X-ray 
did not show arthritis and he noted no evidence of fracture, 
dislocation, or bony destruction.  Physical examination 
reflected that there was no gross edema and the ankle had 
normal range of motion of 10 degrees of dorsiflexion and 40 
degrees of plantar flexion.  Drawer's test was negative.  
There appeared to be mild tenderness about the peroneal nerve 
area, but no acute tenderness was noted.  The veteran was 
diagnosed status post old ankle sprain without appreciable 
change in examination since 1996.  Although the veteran's 
representative has since stated that the VA examiner in April 
1998 did not review the entire medical history before the 
examination, he specifically noted under the section marked 
"diagnoses" that he had reviewed the claims file.

The RO service connected the veteran's right ankle in April 
1986 and he is currently evaluated at 10 percent under 
Diagnostic Codes (DC) 5271, 5010, and 5003.  Under DC 5271, a 
10 percent evaluation is warranted for moderate limited 
motion of ankle.  A 20 percent evaluation, the highest 
allowable, is warranted for marked limited motion of ankle.

During the April 1998 examination, the most contemporaneous 
medical evidence available, the veteran's right ankle had 
normal range of motion of 10 degrees of dorsiflexion and 40 
degrees of plantar flexion.  This evidence indicates that the 
veteran does not have marked limitation of motion.  Moreover, 
the veteran contended in June 1973 and September 1982 that he 
feels pain on prolonged standing or walking; however, he has 
not contended that he has marked limitation of motion.  
Because no evidence shows that the veteran has marked 
limitation of motion, the Board concludes that a 10 percent 
evaluation more closely approximates the veteran's right 
ankle symptomatology under DC 5271.

The Board will also consider DC 5010, providing that 
arthritis, due to trauma and substantiated by X-ray findings, 
should be rated as degenerative arthritis.  Under DC 5003, 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200, etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under DC 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 10 percent 
evaluation for degenerative arthritis (hypertrophic or osteo-
arthritis) is warranted with X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
In the absence of limitation of motion, a 20 percent 
evaluation, the highest allowable, is warranted with X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups, with occasional incapacitating 
exacerbations.

Because the veteran's right ankle has no limitation of 
motion, a 20 percent evaluation requires X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with incapacitating exacerbation to warrant a 
20 percent evaluation.  As the veteran's right ankle is the 
only joint at issue, the Board finds that a 10 percent 
evaluation more closely approximates the veteran's condition.  
In reaching its decision, the Board considered the provisions 
of DeLuca v. Brown, 8 Vet.App. 202 (1995).  Specifically, the 
April 1998 VA examination showed that the veteran had what 
appeared to be mild tenderness about the peroneal nerve area.  
A 10 percent evaluation is assigned for painful or limited 
motion of a major joint or group of minor joints.

The Board, however, cannot agree with the veteran's 
representative, who avers that the VA examination in April 
1998 was inadequate on the basis that the VA examiner did not 
review the entire medical record.  The Board notes that the 
representative, in citing a VA General Counsel Opinion, 
improperly characterized the substance of that opinion by 
stating that VA examiners in every instance must review the 
claims file to perform "adequate" examinations.  See 
VAOPGCPREC 20-95 (O.C.G. 20-95).  Rather, that General 
Counsel Opinion states, in pertinent part:

If review of a veteran's prior medical 
records would not materially assist the 
examiner in evaluating the veteran's 
condition or responding to the 
examination request, then the examination 
report presumably would not be 
"inadequate" for rating purposes under 
38 C.F.R. § 4.2 simply because it was not 
based upon review of the prior medical 
records.  Whether an examination report 
is adequate for rating purposes will 
generally depend upon the facts of the 
particular case and, specifically, upon 
the nature of the information needed to 
adjudicate the claim.

Because the veteran did not appeal his initial rating, an 
analysis based generally on Fenderson v. West, 12 Vet.App. 
119 (1999) (present level of disability not of primary 
importance), is inapplicable.  Because the current 
symptomatology of his right ankle is the issue at hand, 
rather than the complete history of the disability for the 
purposes of staged ratings, a review of the claims file would 
not be determinative.  See Caffrey v. Brown, 6 Vet.App. 337, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  Moreover, the issue is moot because the VA examiner 
in April 1998 stated that he did, in fact, review the claims 
file.  Finally, the Board in making this decision also 
considered the applicability of the benefit-of-the-doubt 
doctrine under 38 U.S.C.A. § 5107(b).  Because there was no 
approximate balance of positive and negative evidence on 
record, reasonable doubt could not be resolved in the 
veteran's favor.

2.  Right hand scar

The veteran was service connected in July 1973 for a right 
hand scar and he is currently evaluated at zero percent under 
DC 7805, which provides that the rating should be based on 
the limitation of function of the part affected.  The record 
contains no competent medical evidence that the veteran has 
limitation of function of his thumb, fingers, or right hand.  
Diagnostic Codes regarding ankylosis and amputation are 
clearly not reflected by the record.  During the April 1998 
examination, the veteran reported that his right hand scar 
was occasionally numb, but otherwise gave him no trouble.  He 
denied hyperesthesia, inflammation, or swelling about the 
thumb or scar area and he noted it usually had normal 
sensation to the touch.  This testimony, along with the 
objective medical evidence, is not reflective of loss of 
function.

Under DC 7804, superficial scars, tender and painful on 
objective demonstration, warrant a 10 percent evaluation, the 
maximum allowable.  However, as the veteran's scar usually 
has normal sensation to the touch, the 10 percent evaluation 
is inapplicable based on the current symptoms.  Thus, the 
Board concludes that the zero percent evaluation more 
appropriately reflects the level of disability caused by the 
veteran's right hand scar.  Although the veteran contends 
that his right hand scar and right ankle arthritis warrant 
higher evaluations, he is a layperson, without the medical 
training, education, and expertise to qualify him to 
competently make a medical determination.


ORDER

Entitlement to an increased evaluation for right ankle 
arthritis, currently rated at 10 percent, is denied.

Entitlement to an increased (compensable) evaluation for 
right hand scar is denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

